Citation Nr: 1759400	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-17 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right foot disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right elbow disorder.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral shoulder disorders.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a right elbow disorder.

8.  Entitlement to service connection for bilateral shoulder disorders.

9.  Entitlement to service connection for a neck disorder.

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as hand and wrist disabilities.

12.  Entitlement to service connection for bilateral cubital tunnel syndrome, claimed as hand and wrist disabilities.

13.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his cousin


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from May 1963 to April 1965.  The Veteran is in receipt of the Parachute Badge.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 (neck), June 2011 (lumbar spine), and April 2013 (hands, right knee, wrists, feet) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Regarding the April 2013 rating decision, the Veteran's June 2013 notice of disagreement was with the claims regarding his wrists, hands, right knee, right foot, right elbow, and both shoulders.  

The Veteran and his cousin appeared and testified at a Board hearing in October 2017.  A transcript of that hearing is contained in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue(s) of entitlement to service connection for a right foot disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was initially denied bilateral feet disorders (other than a service-connected left foot scar) in an August 1978 rating decision because there was no evidence of a disability or injury in service.  A claim to reopen was denied as service connection for plantar warts in a July 1999 rating decision.  The Veteran's claim for service connection for a right foot disability was again denied in an April 2008 rating decision.

2.  Evidence received since the April 2008 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right foot disability.

3.  An April 2008 rating decision denied entitlement to service connection for a lumbar spine disability; the claim was denied because there was no evidence of an in-service injury or development of arthritis within one year of discharge.

4.  Evidence received since the April 2008 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability.

5.  An April 2008 rating decision denied entitlement to service connection for bilateral elbow disabilities; the claims were denied because there was no evidence of an in-service injury or development of arthritis within one year of discharge.

6.  Evidence received since the April 2008 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right elbow disability.

7.  An April 2008 rating decision denied entitlement to service connection for bilateral shoulder disabilities; the claims were denied because there was no evidence of an in-service injury or development of arthritis within one year of discharge. 

8.  Evidence received since the April 2008 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral shoulder disabilities.

9.  Resolving reasonable doubt in the Veteran's favor, his low back disability is a result of his in-service parachuting.  

10.  Resolving reasonable doubt in the Veteran's favor, his right elbow disability is a result of his in-service parachuting.

11.  Resolving reasonable doubt in the Veteran's favor, his bilateral shoulder disabilities are a result of his in-service parachuting.

12.  Resolving reasonable doubt in the Veteran's favor, his neck disability is a result of his in-service parachuting.

13.  Resolving reasonable doubt in the Veteran's favor, his right knee disability is a result of his in-service parachuting

14.  Resolving reasonable doubt in the Veteran's favor, his bilateral carpal tunnel syndromes (claimed as hands and wrists) are a result of his in-service parachuting.

15.  Resolving reasonable doubt in the Veteran's favor, his bilateral cubital tunnel syndromes (claimed as hands and wrists) are a result of his in-service parachuting.


CONCLUSIONS OF LAW

1.  An April 2008 rating decision by the RO that denied the Veteran's claim for service connection for a right foot disability, a low back disability, a right elbow disability, and bilateral shoulder disabilities is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.200 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for a right foot disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received to reopen the claim of service connection for a right elbow disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence has been received to reopen the claim of service connection for bilateral shoulder disabilities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  The criteria for establishing service connection for a low back disability have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

7.  The criteria for establishing service connection for a right elbow disability have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

8.  The criteria for establishing service connection for bilateral shoulder disabilities have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

9.  The criteria for establishing service connection for a neck disability have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

10.  The criteria for establishing service connection for a right knee disability have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

11.  The criteria for establishing service connection for bilateral carpal tunnel syndromes have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

12.  The criteria for establishing service connection for bilateral cubital tunnel syndromes have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable outcomes provided in this Board decision, failure to discuss VA's duties to notify and assist will result in harmless error to the Veteran.


New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.   

In April 2008, the Veteran's claims of entitlement to service connection for bilateral shoulder disabilities, bilateral elbow disabilities, and a lumbar spine were denied.  Additionally, the rating decision denied the Veteran's claim to reopen a claim for service connection for feet disorders.  The Veteran's claims were denied because he was not treated for or diagnosed with shoulder, elbow, spine, or foot disorders in service (separate from the left foot scar for which he was already service-connected).  Additionally, medical evidence did not suggest he had compensable arthritis within a year of discharge from service.  The Veteran did not perfect an appeal to the April 2008 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence of record at the time of the April 2008 rating decision included the Veteran's service treatment records, his DD 214 which showed he had a Parachutist Badge, his statements that he believed his musculoskeletal disorders were a result of being a paratrooper, treatment records for his feet in the 1970s, a 1978 VA examination, treatment records from 1998, treatment records from 2008 which included diagnoses of arthritis for his joints, and multiple x-rays and MRIs of his joints.

Evidence that was added to the record after the April 2008 rating decision included a November 2009 positive medical nexus opinion for his shoulders, a 2010 VA examination report which provided negative medical nexus opinions for the Veteran's shoulders and elbows, additional private treatment records from 2008 and 2009, an April 2010 positive nexus opinion for his "current diagnosis" (without elaboration), ongoing treatment records, a March 2015 negative VHA opinions for the Veteran's claimed wrists, hands, knees, and feet disorders, an October 2017 positive medical opinion for the Veteran's neck, shoulders, elbows, low back, knees, and hips, and lengthy testimony regarding his parachuting training, landings, injuries, and his employment history.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the April 2008 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the diagnosed foot, spine, elbow, and shoulder disabilities, the private medical opinions indicating a link between his musculoskeletal disorders and his in-service parachute jumps, and the Veteran's testimony providing greater detail on his in-service hard landings and training are "material" evidence that the Veteran may have current right foot, low back, right elbow, and bilateral shoulder disabilities that are causally related to his service, to include his parachute jumps.

Under these circumstances, the criteria to reopen the claims of entitlement to service connection for a right foot disorder, low back disability, right elbow disability, and bilateral shoulder disabilities are met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, arthritis is a condition recognized as chronic under 38 C.F.R. § 3.309(a); however, none of the Veteran's claimed conditions were "noted" in service.  As such continuity of symptomatology is not an avenue through which the Veteran can establish service connection in this case.

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").


Factual Background

The Veteran contends that his various musculoskeletal disorders are a result of his active service, particularly his static-line parachute jumping.

In October 2017, the Veteran testified at a Board hearing regarding his parachuting, landings, injuries, and current disabilities.  The Veteran's representative noted the Veteran served as an Airborne soldier and he argued that the Veteran's injuries were a result of his static-line parachuting.  He cited a study that indicated that jump injuries included lower extremity, head, neck or back, and upper extremity injuries in various percentages.  He also noted that in addition to jumps performed there was extensive training that included additional body impact via calisthenics/rope climbing, lander training, jumps from mock doors, daily jumps from a 250 ft tower with parachute, and actual jumping from an airplane to qualify to be a paratrooper.  

The Veteran testified that he was right handed, and his representative noted that most of the Veteran's injuries were to the right side, as one tends to favor landing on the dominant side.  The Veteran testified that after landing, the rolling would hurt his shoulders on occasion.  He noted that part of his training included practicing rolls, and that there was a lot of pain associated with it, even when done correctly.  He also reported that paratroopers had a philosophy of not complaining, and complaining would mean removal from jump school.  He said during his training he hit his head, injured his neck, and had significant pain, but refused to complain because he wanted to "stay in his regular unit outfit."  To join his unit he completed five jumps, and when he was with his unit he did an additional "25 years."  (This is not elaborated on and may have been a misquote or misspoken).  The Veteran then described a jump.  He stated that the force of the air felt as though he would be slammed against the plane, but that there was enough fall that he always went under the plane.  He noted that the air would shock him, and the static line would open up, and then there would be a second jolt when the parachute inflated, and then a "boom."  He stated that this was felt in the shoulder and neck area.  He stated that after that jolt, he would check to make sure his parachute was properly inflated, and then they would be descending.  In training, they were told that they hit the ground at a speed of 35 miles per hour.  He stated that he was also carrying a rifle gunner that weighed either 35 or 55 pounds (record is unclear).  His bag also weighed 90 pounds, but he would release that before hitting the ground.  He noted that the bag had a line connected to him, and that it would pull him once it hit the ground.  He stated that the bag was connected to, and pulled, his right side.  As such, he generally hit the ground on his right side.  He testified that a "perfect" hit to the ground would involve his feet, thighs, and then shoulders.  He reported he had one perfect landing.  He then recounted an instance where he had to pull his reserve parachute after a problem with his original.  As such, he was travelling at a higher speed when the parachutes inflated.  He indicated that this landing, with his reserve parachute, was the only perfect landing he experienced.  The rest of his landings were "hard."  He served with company C under the 101st Airborne Division (this was likely misheard by the transcriptionists, he served with company B under the 501st according to his DD 214).  The unit was "elite," and every jump resulted in extra money.  So he had motivation to continue even when he was in pain.  

After service, the Veteran stated he first sought treatment in 1967 (about two years later).  He noted that he did complain about his feet in service, and he complained about them after service because they were the "source of mobility."  After service he worked as a private detective for three years.  And then worked construction as a laborer for three months before becoming foreman.  As a foreman he told others what to do, and he held that job for almost 10 years before becoming an assistant supervisor at a detention center for three years.  He then worked as a program director for a foundation, which he did until retirement.  His representative noted that "99 percent of his civilian jobs were low impact."  He stated he self-medicated prior to receiving services from VA.  

Regarding his current disabilities, the Veteran reported that he was using a scooter due to "collapsing knees."  He was falling and had pain down his legs, "from [his] back all the way down [his] calves."  He noted he had an operation on his back in 2016.  He also had left shoulder replaced in 2008 and right shoulder replaced in 2011.  He noted that he thought they operated on his neck and upper spine.  He noted that his hands and wrists were also injured due to "bracing" and hard landings.  He noted that on windy days he would be dragged down the landing zone and he would struggle with trying to get on his feet.  He stated that while trying to catch the parachute after it collapsed, he would be on his hands, falling, and hitting everything trying to catch it.  He described himself as a "rag doll" trying to catch his parachute after landing on windy days.  He reported that he was "in a point with his health that putting on pans, shirts, shoes, and socks this morning" took him 40 minutes.  His cousin testified that he woke the Veteran up early to be able to get dressed in time to make it to the hearing.  His cousin stated the Veteran had deteriorated over the years, and that he was in a lot of pain now.  The Veteran stated he did not have any health or joint problems prior to service.  The Veteran experienced pain in his joints and feet in service, but did not seek sick call because he wanted to continue with his unit.  And he continued to have pain in these body parts after service.  He continued to have all this pain during his jobs as a private investigator and foreman (his first jobs post service).  The Veteran stated he was told the next step for his knees was knee replacement, but he did not want to go through another replacement as his shoulder replacements took two years of rehabilitation.  

The Veteran's service treatment records include his March 1963 pre-induction physical and history.  On examination, he had a scar on his thumb and palm of his hand (does not say which hand).  He was also noted to have a "slight pelvic tilt to the right," which was asymptomatic.  On his history he did not list any musculoskeletal problems.  His April 1965 separation examination singularly noted a scar on his right thumb, and there is no mention of the pelvic tilt.  The Veteran denied any musculoskeletal complaints on his discharge history.  During service, the Veteran was treated for a left foot callous (for which he is service-connected for the residual scar), but he had no other musculoskeletal complaints or any injuries in the treatment records.

The earliest treatment records post-service are from 1978 and included continued complaints of right foot warts.  A June 1978 record included the Veteran's complaint of muscle pain in his neck, he "noted pain yesterday."  He was lifting weights Saturday morning and he felt pain in his lower neck area and now he has a stiff neck.
A June 1978 VA examination included the diagnoses of chronic dermatophytosis of both feet, and plantar warts of the soles of both feet.  At the time of this examination, he was working as a "detention child care worker" for the past year.

There is a gap in the medical records, and his next treatment records are from 1998.  In July 1998, the Veteran complained of low back pain, left greater than right for the past two weeks, and abdominal pain.  He denied heavy lifting or recent trauma.  The back pain radiated down his left leg with walking.  He was assessed with low back pain and given exercises.  Another record noted the Veteran worked as a pastor.  X-rays were noted to show "slight to moderate degenerative changes to the lumbosacral spine."  He continued to have back pain in November 1998, with some relief through exercises.  In December 1998, the Veteran complained of right arm pain after picking up his weights.  The pain was below his scapula, and worsening.  His back was also "painful at right 4-5 and subscapular muscle pain."  He had a full range of motion (not sure if shoulder or back).  He was noted to be "heavily muscled."  He was assessed with muscle strain.

Again, there is a gap in treatment, and he was next seen in 2005.  A November 2005 MRI of his shoulders revealed diffuse tendinosis involving the distal supraspinatus and infraspinatus tendon with intermediate grade bursal surface fraying, moderate subscapularis and long-head biceps tendinosis, moderate acromioclavicular degenerative osteoarthritis, markedly attenuated and degenerative anterior labrum with evidence of a small posterior labral tear, moderate volume joint effusion with a small loose body within the subscapularis bursa, and severe degenerative osteoarthritis involving the glenohumeral joint.

March 2006 x-rays of his shoulders showed osteoarthritic changes with osteophyte formations.  No signs of acute fracture or dislocation.

A May 2007 cervical MRI showed multilevel cervical spondylosis, superimposed on the diffuse congenital canal stenosis, most prominent at the C5-6 and C6-7 levels and mild cervical cord atrophy related to the multilevel cervical spondylosis.

A May 2007 thoracic spine MRI showed tiny right foraminal disc herniation at T9-10 and mild right foraminal narrowing, mild multilevel hypertrophic changes of the ligamentum flava with mild effacement of the posterior lateral thecal sac without significant central canal stenosis.

A July 2007 x-ray showed normal bony structures of the right foot.

A January 2008 MRI of the neck revealed multilevel spondylosis, and x-rays of his shoulders showed osteoarthritic changes.  The Veteran reported his shoulders had been bothering him since 1977.  He was noted to have limited shoulder range of motion, cervical and shoulder pain with radiating pain into the first three fingers (median nerve).  Imaging showed multilevel cervical spondylosis and osteoarthritic changes of the glenohumeral joint which were contributing factors to his limitations.  He did not have significant muscle weakness, and his physical therapy would focus on decreasing impingement and mobilizations to increase range.  

In February 2008, the Veteran was receiving physical therapy through the VAMC in Miami for shoulder and cervical pain.   Veteran noted that with physical therapy he felt "much better" and had lost weight.  He continued to have difficulty with overhead reaching.  Another February 2008 primary care record noted the Veteran's statement that his bilateral shoulder pain began in the 1970s and that he believed it was related to jumping out of planes during service.  He noted he had a tingling radiation down the right arm into the hand, sometimes associated with pain in the wrist.  He also reported chronic right elbow pain.  The Veteran noted he had left rotator cuff tendinosis, and reported an injury "years ago while playing sports."  He had intermittent persistent pain.

A private treatment record from April 2008, included an initial patient history form.  The Veteran denied a history of back pain, and said his back did not interfere with his work or activities.  He also denied having trouble walking or using his hips/knees.  He did select that he had joint pain or stiffness/arthritis.  An April 2008 chest x-ray showed mild degenerative changes in his thoracic spine.  He was seen in June 2008 for complaints of "bilateral shoulder pain and [illegible] lateral forearms" with a lack of mobility of his neck.  He reported that this pain was due to old paratrooper injuries from 1965.  The handwriting appears to indicate these injuries were his "shoulders, neck, delts, and mid/upper back."  In May 2009, the Veteran had a bone scan done which showed a "pattern of arthritic/degenerative processes involving predominantly the shoulders, myoneural junctions [this is difficult to read], lower lumbar spine, and the knees."  Another private record from May 2009 included the Veteran's statement that he had bilateral shoulder and elbow pain for over 20 years, but with worsening symptoms in the prior year.  An August 2009 MRI of the left shoulder revealed moderate osteoarthritic changes in glenohumeral joint space narrowing, sclerosis, glenoid rim as well as sclerosis, humeral head and marginal spurring, and mild degenerative narrowing, acromioclavicular joint.

The record contains additional x-rays and MRIs from 2008 and 2009.  In October 2009, the Veteran had an additional bone scan.  He was noted to be a former paratrooper of large stature.  The bone scan showed reactivity surrounding his recent right total shoulder arthroplasty in August 2009.  The degenerative arthritic changes suspected in the symptomatic (and non-operated) left shoulder, as well as likely degenerative changes in the large joints of the extremities and pedicle of the vertebral column.

In November 2009, Dr. S.R. provided a positive medical opinion.  She noted that the Veteran served as a paratrooper for two years and reported landing on his shoulders to preserve his knees on many occasions.  Since that time he has had severe pain in both shoulders, neck, and left hip.  The pain has progressively worsened over the years and the joints have deteriorated as well.  He underwent a right total shoulder replacement on August 25, 2009 and was being evaluated for left shoulder surgery.  "MRIs and x-rays have shown worsening deterioration.  He was in constant pain and has decreased range of motion of both arms."  She noted he had been unable to work due to his shoulders since 1988.  He also had chronic and increasing neck pain over the years, and wore a neck collar at night to help with pain.  His left hip pain continued to increase in severity.  She stated that it was her opinion that the "Veteran's degenerative joint disease is a direct result of the impact of the many parachute landings during his tour of duty as a paratrooper and has been unable to be gainfully employed due to the pain and severe limitations in his range of motion of his arms. "
In February 2010, the Veteran was afforded a VA examination regarding his shoulder, elbow, and neck claims.  The Veteran was noted to have bilateral shoulder pain that had acute onset after an awkward parachute landing.  The Veteran stated that his acute symptoms diminished, but he had episodic shoulder symptoms thereafter, with increasing intensity and frequency of exacerbations.  He had a history of a left total shoulder replacement in August 2009, had multiple steroid injections in both shoulders.  He denied a history of fractures.  The examiner noted that his service record verified that he had a paratrooper badge.  His history of his elbow disability was identical to his shoulders.  He was diagnosed with bilateral glenohumeral osteoarthritis and bilateral elbow osteoarthritis.  The Veteran also reported acute neck pain after an awkward parachute landing.  After, his symptoms diminished, but he had episodic pain with increasing intensity and frequency of exacerbations.  The examination report listed the Veteran's usual occupation as "construction."  The examiner selected that the Veteran had worked in construction between 10 and 20 years and was unemployed due to musculoskeletal morbidities.  He was diagnosed with cervical spondylosis.  The examiner opined that the Veteran's bilateral shoulder, bilateral elbow, and neck disorders were less likely than not caused by his service.  "An abnormal parachute landing could initiate a post-traumatic process, however, the service record does not document any injury or complaints; the veteran was only active duty for 2 years, thus a cumulative effect is unlikely; and there is a significant gap between alleged injury and evaluation for symptoms (1963 to 2007).  Moreover, veteran worked in construction the majority of his life which could have contributed to any degenerative process."

In April 2010, Dr. S.R. provided another positive medical opinion.  Unfortunately, it only says that "the current diagnosis" is more than likely a direct result of the Veteran's military service.

In January 2011, the Veteran sought VA treatment for pain in his elbows, back, and hips.  His right shoulder was doing better since the replacement but he continued to have pain in his left shoulder.  He used braces on his knees with increased pain, and noted the knees sometimes give out.  He was noted to have rotator cuff sprain and left rotator cuff tendinosis.  He was a "parachuter in the Army and landed on his shoulders all the time so his legs wouldn't get torn up.  He reported pain in both shoulders since being in the military as his shoulders took the brunt of his falls."  He also had chronic right neck pain with right arm paresthesias.  A June 2011 record noted the Veteran's statement that his pain had been coming and going for years.  He had pain in his left shoulder, bilateral elbows, and right hip radiating to his right knee.  

In September 2011, Dr. S.R. filled out a Residual Functional Capacity Questionnaire.  She noted that she saw the Veteran, as a primary care provider, every 3 to 4 months.  He had diagnoses of bilateral knee degenerative joint disease, severe degenerative joint disease of the bilateral shoulders with surgery, chronic neck and low back pain with radicular pain.  He additionally had major depression and prostate cancer.  As a result of his disabilities he could sit for four to five hours a day and stand for up to 2 to 3 hours per day.  He would need breaks every two hours while working.  He could not reach or use fine manipulation of his fingers.  He was noted to have problems with memory and concentration, and it appears to say he had difficulty hearing.  She again provided the medical opinion that the Veteran's "current diagnosis" was a result of his military service.

An April 2013 record noted the Veteran had cervical spinal stenosis with cord compression and myelopathy, left shoulder OA and carpal and cubital tunnel syndromes.  He also had bilateral knee pain.  He was found to have right knee pain secondary to his OA. He also had a fallen right arch that occurred two weeks prior.  In May 2013, he was noted to have severe degenerative joint disease of his shoulders, neck, and low back.  He also had severe bilateral elbow pain, and an October 2012 x-ray showed severe calcific tendinitis in the posterior aspect of the olecranon process with mild degenerative changes in the palmar aspect of the distal radius.  A June 2013 treatment record included his complaints of low back pain since 1966 which were worse in the last two weeks and radiated to his hips and knees, and "felt like cramping."  He reported he "retired as a director of juveniles form 1967 to 1986."

Given the medical evidence of record, the RO sent the claims file to a VA physician for a VHA (Veteran's Health Administration) opinion.  The VHA opinion was provided in March 2015.  Regarding his bilateral wrist and hand conditions, the evaluator opined it was less likely than not related to his service, including parachuting.  The rationale was that his service treatment record did not indicate he had any medical issues in service.  He had a negative separation examination.  As there was no indication of injury in service, the examiner noted that there would be "no future residual problems from uneventful, atraumatic parachute jumps."  Additionally, his medical history shortly after service also did not note musculoskeletal complaints related to his hands or wrists. The evaluator then cited medical literature and articles, and found that they did not support a relationship between his current disabilities and his parachute jumps in service.  The cited literature noted that the incidence of parachute injuries were less than 5 percent, or up to an average of "crude injury" incidence of 10.5 out of every 1000 jumps.  "Consequently this means that by and large there is a very low incidence of parachute injures that are noted in prior studies."  For the injuries that did occur, the cause of injury from ground impact was 75 percent and from static line problems was 11 percent.  "There is no evidence that the Veteran encountered any of the aforementioned risk factors...thus it would be less likely that he would have sustained any residual effects from any parachuting experiences."  

Regarding the Veteran's claim for knee disorders due to service, the evaluator found that it was less likely than not that his right knee degenerative changes with meniscal tear/chondromalacia were due to his service, including parachuting.  The rationale provided was the same as that for the wrists and hands.  Additionally, the evaluator cited an article "Parachuting Injuries" noted that the long term effects of injuries are mainly seen in military parachutists who have done several hundred jumps over the last twenty to thirty years.  Many members of airborne forces are now presenting with osteo-arthritic changes in the joints of feet, ankle, and knee.  "Consequently this indicates that an individual has to be involved with multiple jumps of a considerable duration before chronic residuals could be considered.  Based on the Veteran's experience, he did not meet these criteria."  Another cited article noted that parachutists as a group did not show an increased prevalence of radiological osteoarthrosis of the knee or ankle.  The evaluator then cited an article on Military Parachuting Injuries, and concluded that "residuals usually occur following various injuries while parachuting," but that there was no evidence the Veteran was injured in service.  The examiner also noted that 37 percent of people over age 60, in a cited study, had osteoarthritis of the knees.  

The evaluator noted that the Veteran's right foot conditions of metatarsalgia and posterior tibial tendon dysfunction were less likely than not caused by his service.  Again, the same articles, medical literature, and rationales were applied to this opinion.  The evaluator noted that posterior tibial tendon dysfunction was felt to be due to a process of repeated microtrauma in which the tibialis posterior tendon becomes fibrotic.  

In September 2017, the Veteran's representative provided several articles related to parachuting injuries.  An article entitled "Traumatic Injury Patterns Associated with Static Line Parachuting."  The article noted that they investigated the incidence and injury patterns of acute parachuting injures evaluated at a level II military facility during a 5-year prior to compile medical information that may assist in improving the safety of parachuting.  Over the course of the study, 65 percent of the total injuries were to the lower extremities, 22 percent to the head, 22 percent to the neck/back, and 19 percent to the upper extremities.  Generally injuries were received on landing.  This involved 110 patient charts, and as such, these were all treated injuries.  The article cited another study that showed that static line airborne missions conducted by U.S. Army Rangers resulted in a 12 percent injury rate, with 4 percent of the soldiers requiring surgical intervention.  Static line jumps were noted to put paratroopers at risk of injuries to the neck and upper extremities related to discharge from the plane.  Patients who presented with non-acute problems related to parachuting injuries, considered greater than 1 week from the parachuting operation, were excluded from the study.  

Another article entitled "A study of typical parachute injures occurring in two hundred and fifty thousand jumps at the parachute school" noted that parachute injuries had decreased progressively, and at the time of the article (2007) a "jumper" had a roughly one percent chance of being injured in any way in any one parachute descent.  The article defined "injury" to mean any condition resulting from training which caused the student to lose one day or more from duty, including minor sprains, lacerations, contusions, or "exhaustive states."  The parachute school had four stages, similar to the stages described by the Veteran in his hearing.  Calisthenics, then jumps from mock doors/towers/etc., then daily jumping from 250-foot towers, and then the necessary number of plane jumps to qualify as a parachutist.  The "D stage" jumps included jumping from a plane in flight, and the landing was made on level and uneven terrain.  The most common shoulder injury was noted to occur when the shoulder came in direct contact with the ground, causing separation of the acromioclavicular joint, with occasional injury to ligaments.  The separation without tear or stretching of ligaments required immobilization for two to four weeks.  The two typical parachute leg injuries were the double fracture of the lower third of the fibula and the posterior tip of the tibia.  More recently, after changes in landing attitudes, it was more common to fracture the upper third of the fibula or have dislocation of the fibular head.  

An additional article, which studied British parachutists, noted that there were "marked increase" casualty rates with wind speeds greater than 15 mph.  It noted that many military forces had a wind speed threshold for parachuting.  Again, it noted that impact with the ground is the cause of most injuries.  The article indicated that a parachutist should have their legs held forward with knees slightly bent and toes lifted so that the feet land flat on the ground.  Feet should be the first point of contact with the ground, which can cause injury to the feet and ankles.  "Isolated knee injures do not seem to be a common result of poor landings."  Then the coccyx and lumbar spine contact, which can cause compression fractures, and the head can be jerked backwards, leading to "whiplash."  If he did a good jump, the landing forces will be transmitted across the back as he rolls over.  If his elbow is not protected, the point of the elbow may strike the ground and transmit the impact to the shoulder girdle, resulting in humerus fracture, shoulder dislocation, AC joint dislocation or fractured clavicle.  The aggregated injury rate for day jumps without equipment was 1.78 injuries per 1000 jumps.  

In October 2017, the Veteran's representative submitted an updated positive medical nexus opinion from Dr. S.R. where she indicated she reviewed the Veteran's service treatment records and post-service treatment records prior to providing the opinion.  She stated that the Veteran's cervical spinal stenosis, status post laminectomy; his bilateral shoulder degenerative joint disease, status post shoulder replacements; bilateral elbow degenerative joint disease; lumbar stenosis, status post decompression; bilateral knee degenerative joint disease; and bilateral hip degenerative joint disease were caused by or a result of his multiple jumps as a paratrooper.  She stated that the Veteran reported performing "multiple jumps as a paratrooper," and he tried to land on his shoulder to spare his knees.  "These jumps directly impacted his neck, shoulders, low back, elbows, and knees, as well as his hips.  On a skeletal map, she noted that the Veteran was right-handed and he attested he usually landed on his right side during jumps.  The skeleton map showed more injures to the right side.

In November 2017, the Veteran's representative submitted an additional positive opinion from Dr. S.R. related to the Veteran's hand and wrist claims.  Dr. S.R. opined that the Veteran's bilateral carpal tunnel syndrome and bilateral cubital tunnel syndrome were due to his "multiple parachute jumps."  She noted that during multiple windy days, the Veteran would have to hold on tight to the parachute lines while being dragged along the ground after landing and then would have to scramble around to deflate the parachute, putting strain on both hand and wrists.  This opinion included a copy of a December 2011 VA EMG which diagnosed bilateral median and ulnar nerve sensory motor polyneuropathy.

Analysis

As shown above, there is no evidence that any of the Veteran's claimed disabilities were chronic conditions during service.  Additionally, the medical evidence of record does not show that he was diagnosed with arthritis to a compensable degree within a year of discharge from service.  Lastly, as none of the Veteran's claimed disabilities were "noted" in service.  As such, presumptive service connection, and the use of continuity of symptomatology to provide a nexus link to service are not applicable in this case.  Next, the Board will turn to the medical opinions and lay testimony of record.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the Veteran's statements and testimony are generally credible.  The Board notes that there are some inconsistencies in the record, specifically in 2008 the Veteran denied back pain.  Additionally, his service separation history included his denial of any musculoskeletal symptoms, and he later reported to care providers (beginning in roughly 2008) that he had shoulder, elbow, back, and neck pain beginning in service.  However, from 2008 onward, the Veteran has consistently reported that he had on and off pain in his joints, which he believed were due to acute injuries from parachuting.  He also credibly testified in 2017 that he did not seek treatment in service because he wanted to continue in his unit, and because he wanted to continue to receive the extra pay associated with jumps.  

Turning to the nexus opinions of record, the Board notes that the record currently contains conflicting medical opinions.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Court in Nieves noted that when evaluating the probative value of a medical opinion, the examiner's review of records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts.

Here, the 2015 VHA opinion and 2017 opinions from Dr. S.R. are conflicting.  Both the VHA evaluator and Dr. S.R. were able to review the claims file prior to providing opinions.  The Board notes that the 2015 VHA evaluator support his negative nexus opinions with rationales that cited the Veteran's lack of treatment in service, and cited several medical studies/articles.  Dr. S.R. supported her positive medical opinions with the rationale that the Veteran's injuries matched his description of the location of injuries he received parachuting, to include the way his body would impact the ground on landing, and his statements regarding being dragged and attempting to quickly pull in his parachute after landing so that he would not be dragged by the wind.  Although not cited by Dr.S.R., the Veteran's representative additionally provided articles associated with injuries to parachuters, including injuries due to the use of static-lines.  Although there is no opinion from a medical provider addressing these articles, they do include that leg, head, neck, and arm injuries were most prevalent.  One article also described the standard landing for a parachuter based on which body parts would impact the ground, which generally aligned with the Veteran's description of his landings.  Given the above, the Board finds that the opinions are in general equipoise.  Although the 2015 VHA evaluator provided more in-depth analysis in his negative opinions, the 2017 positive opinions from Dr. S.R. are supported by rationales which fit within the credible history provided by the Veteran.  As such, the Board will find that the opinions are in relative equipoise, and resolve reasonable doubt in the Veteran's favor.

As such, the record contains positive medical nexus opinions between the Veteran's claimed neck disability, bilateral shoulder disabilities, right elbow disability, low back disability, and right knee disability and his service.  Additionally, regarding his "hands" and "wrists" claims, there is positive medical nexus evidence between his diagnoses of carpal tunnel and cubital tunnel syndromes bilaterally and his service.  Based on the foregoing, entitlement to service connection for a low back disability, right elbow disability, bilateral shoulder disabilities, a neck disability, and a right knee disability are warranted.



ORDER

New and material evidence having been received; the claim of entitlement to service connection for a right foot disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a right elbow disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for bilateral shoulder disabilities is reopened.

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a right elbow disability is granted.

Entitlement to service connection for bilateral shoulder disabilities is granted.

Entitlement to service connection for a neck disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for bilateral carpal tunnel syndrome (claimed as hands and wrists) is granted.

Entitlement to service connection for bilateral cubital tunnel syndrome (claimed as hands and wrists) is granted.



REMAND

Right foot

As far as the Board can tell from the 2017 positive medical opinion from Dr. S.R., the Veteran's right foot conditions are not listed on a "current disability list."  The skeleton map attached to the opinion does point to the right foot, but this diagnosis was missing from the opinion.  On remand, the Board will provide the Veteran with the opportunity to provide a medical opinion regarding his right foot, as this appears to be an oversight.

The Board notes that during his testimony, the Veteran indicated that he participated in a large number of jumps.  His DD 214 does show that he was awarded the Parachutists Badge.  His service personnel records are not contained in the electronic file, but may provide additional insight into the Veteran's service, to include his time at Airborne School.  On remand, it should be added to the claims file.

Additionally, given the disabilities which were granted in his Board decision, and that the Veteran's claim for a right foot disorder was reopened, the Veteran should be afforded a VA foot examination to determine his current foot disabilities, and for nexus opinions regarding any disabilities and his service.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran and his representative did not raise entitlement to TDIU.  Indeed, part of his 2017 hearing included a discussion of his civilian career, which spanned many decades and a few non-physical jobs.  However, the private medical opinions from Dr. S.R. from November 2009 and September 2011 indicated that his disabilities resulted in functional limitations and being "unable to be gainfully employed."

On remand, the Veteran should be forwarded the formal claim for TDIU, which he can return if he chooses.  If the Veteran does not wish to pursue a claim for TDIU, then he should provide a statement as such.  If he chooses to pursue a claim for TDIU, then he should be provided any necessary examinations. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service personnel records.  All records/responses received must be associated with the electronic claims file.  

2.  Contact the Veteran and his representative and inform them that the October 2017 private medical opinion failed to address the Veteran's claim for a right foot disorder, and provide them with the opportunity to provide an additional medical opinion addressing his right foot disorder claim.

3.  Provide the Veteran with VA Form 21-8940 and request he provide details regarding his employment and educational history.  The Veteran should be informed that if he does not wish to pursue a claim for TDIU, he should provide VA with a statement that he is not seeking TDIU. 

4.  Schedule the Veteran for a VA foot examination.  After examination and interview of the Veteran, and a review of the electronic record, the examiner should provide the following:

a) List all right foot disorders the Veteran has had while the claim as been on appeal (from 2010)

b) For each diagnosed right foot disorder, the examiner should opine as to whether it is at least as likely as not (50/50 probability or greater) that the right foot disorder is due to his active service.

Each opinion expressed must be supported by an explanation.

5.  If the Veteran wishes to pursue a claim for TDIU, then any necessary examinations should be ordered.  The examiner(s) should address the functional limitation of the Veteran's service-connected disabilities.   The examiner should also elicit a work and education background from the Veteran.

6.  After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


